DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detection means/step and timer activation means/step must be shown (neither are disclosed in the specification or figures) or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to because while figures 1 & 2 have reference numbers they are missing labels.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the the detecting means for the step of detection and timer activation means for the step of activating a timer are not disclosed in the specification or shown in the figures.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The structure of the detecting means for the step of detection and timer activation means for the step of activating a timer are not disclosed in the specification or shown in the figures.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said arming speed" in claim 1, lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “said arming speed” in claim 1, lines 13-14, as -- called arming speed --.  (See Applicant’s paragraph 0094)  
Claim 1 recites the limitation "said arming derivative" in claim 1, lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  For compact prosecution, the Examiner is interpreting “said arming derivative” in claim 1, lines 15-16, as -- called arming derivative --.  (See Applicant’s paragraph 0095)  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim The limitations of claim 7 are already limitations recited in claim 3 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connaulte et al. (Pub No. US 2014/0054411 A1).  
Regarding claim 1
	Connaulte teaches control method (See paragraphs 0110-0112) for an emergency device (See figure 2, ref # 12) of a helicopter, (See figure 2, ref # 1) said helicopter (See figure 2, ref # 1) comprising a rotor (See figure 2, ref # 2) adapted to be rotated, said emergency device (See figure 2, ref # 12) being adapted to supply additional emergency propulsive power to the helicopter, (See paragraph 0134 & figure 2, ref # 1) said method (See paragraphs 0134-0137 & 0110-0112) comprising the following steps: a step of measuring (See paragraph 0133 & figure 2, ref # 3) the rotation speed (See paragraph 0133 & figure 4, ref # Nr) of the helicopter rotor, (See paragraph 0133 & figure 2, ref # 2) a step of calculating (See paragraphs 0080, 0135-0137 & figure 2, ref # 17) the derivative (See paragraph 0136) of the measured rotation speed, (See paragraph 0136, ref # Nr) a step of detecting a drop in the rotation speed of the rotor (See paragraphs 0133-0136 & figure 2, ref # 2 & Nr) at an instant t0 below the nominal rotation speed VNRnom (See paragraph 0133 ref # Nrn) of the helicopter rotor, (See paragraph 0133 & figure 2, ref # 2) a step of activating a timer to measure the duration ∆t from the instant t0, the timer being activated as long as the rotation speed of the rotor is dropping, (See paragraphs 0132-0137) a step of measuring (See paragraph 0133 & figure 2, ref # 3) at an instant t0 + ∆t the rotation speed (See paragraph 0133 ref # Nr) of the rotor (See paragraphs 0133-0136 & figure 2, ref # 2)  VNR, a step of continuously verifying the following conditions: (See paragraphs 0132-DEC – VNR)/dt (See paragraphs 0132-0137) the derivative (See paragraph 0136) of the rotation speed at instant t0+∆t is greater than or equal to: (VDEC – VNRnom)/∆t (See paragraphs 0132-0137) with VDEC being the stall speed (See paragraphs 0036 & 0136) of the helicopter rotor, (See figure 2, ref # 2) below which the helicopter (See figure 2, ref # 1) is in stall due to the loss of lift (See paragraph 0036) of the helicopter, (See paragraphs 0036, 0136 & figure 2, ref # 1) an activation step (See paragraphs 0132-0137) of the emergency device (See figure 2, ref # 12) if the verified conditions are validated.  (See paragraphs 0131-0137)  
	Connaulte teaches, as pointed out above, a rotation speed of the rotor, Nr, a nominal rotation speed of the rotor, Nrn, and refers to the stall speed where loss of lift occur.  While Connaulte does not write the claimed equations, Connaulte, as pointed out above, describes processing the data to perform the same functions in the same was as claimed.  
	Connaulte teaches the rotational speed of the rotor and the calculated derivative of the rotational speed of the rotor and the predetermined values are used to operate the emergency device as referenced above.  While the term arming speed & arming derivative is not mentioned in Connaulte, changing the name of a value or naming the value does not make it patentably distinct.  Therefore it would have been obvious to call the predetermined values an 

Regarding claim 2
	Connaulte teaches wherein the verification step verifies the following additional condition: (See paragraphs 0036, 0134-0137 & 0142) the derivative of the rotational speed (See paragraph 0136) is greater than a predetermined value, called disarming derivative.  (See paragraphs 0036, 0134-0137 & 0142-0144)  
	Connaulte teaches the rotational speed of the rotor and the calculated derivative of the rotational speed of the rotor and the predetermined values are used to operate the emergency device as referenced above.  While the term disarming derivative is not mentioned in Connaulte, changing the name of a value or naming the value does not make it patentably distinct.  Therefore it would have been obvious to call the predetermined value a disarming derivative, since it is merely changing/giving a name to the value of the derivative.  

Regarding claim 3
	Connaulte teaches control system (See figure 2, ref # 10) for an emergency device (See figure 2, ref # 12) of a helicopter, (See figure 2, ref # 1) said helicopter (See figure 2, ref # 1) comprising a rotor (See figure 2, ref # 2) adapted to be rotated, said emergency device (See figure 2, ref # 12) being adapted to supply additional emergency propulsive power to the helicopter, (See paragraph 0134 & figure 2, ref # 1) said control system (See paragraphs 0131-0134 & figure 2, ref # 10) comprising: an input (See figure 2, ref # 3) adapted to receive a 

Regarding claim 4
	Connaulte teaches further comprising a supply input (See paragraphs 0132-0134 & figure 2, ref # 14) adapted to transmit electrical energy which allows the calculation means (See paragraphs 0132-0134 & figure 2, ref # 17) to operate and to transmit the activation order to the control device.  (See paragraphs 0132-0134 & figure 2, ref # 10/12)  

Regarding claim 5
	Connaulte teaches further comprising a status output (See paragraphs 0130-0133 & figure 2, ref # 18) adapted to transmit information relative to the operating status of the control system.  (See paragraphs 0130-0133 & figure 2, ref # 10)  

Regarding claim 6
	Connaulte teaches further comprising a plurality of inputs (See paragraphs 0132-0133, 0142 & figure 2, ref # 3, 7, & 19) adapted to receive information from the helicopter sensors (See paragraphs 0132-0133, 0142 & figure 2, ref # 7 & 19) and/or information from the emergency device sensors.  (See paragraphs 0132-0133, 0142 & figure 2, ref # 3)  

Regarding claim 7
	Connaulte teaches helicopter (See figure 2, ref # 1) comprising a rotor (See figure 2, ref # 2) adapted to be rotated, comprising an emergency device (See figure 2, ref # 12) and a control system (See figure 2, ref # 10) for the said emergency device.  (See paragraphs 0132-0137 & figure 2, ref # 10)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Vallart et al. (Pub No. US 2017/0088281 A1) discloses a control method and system, a helicopter, a rotor, an emergency device to supply additional emergency propulsive power, measuring inputs, measuring rotational speed of a rotor, a calculation means to calculate the derivative of the rotation speed, rotation speed thresholds, and an activation output to activate the emergency device if the rotation speed is not in the range of the thresholds.  The reference Schaeffer et al. (Pub No. US 2014/0363288 A1) discloses a control method and system, a helicopter, a rotor, an emergency device to supply additional emergency propulsive power, measuring inputs, measuring rotational speed of a rotor, a detection of droop in rotor speed beyond a lower threshold of the rotation speed, and an activation output to activate the emergency device if the rotation speed is not in the range of the thresholds.  The reference Dooley et al. (Pub No. US 2012/0133150 A1) discloses a control method and system, an aircraft engine, a rotor, an emergency device to supply additional emergency propulsive power, measuring inputs, measuring rotational speed of a rotor, a detection of droop in rotor .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647